Citation Nr: 1603199	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-46 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 

INTRODUCTION

The Veteran had active service from July 1961 to July 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was remanded by the Board in July 2015 in order to afford the Veteran his requested Board hearing.  It now returns for appellate review.  

In October 2015 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file and reflects the record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  In October 2015, the Veteran submitted an October 2015 medical letter from D. J. Handzo, DO, but did not waive review of the newly submitted evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  The Board also notes additional evidence was associated with the record, since the issuance of the most recent September 2012 supplemental statement of the case, to include a June 2013 statement from the Veteran's ex-spouse, and the Veteran did not waive review of such.  However, in light of the favorable decision below, for each claim on appeal, a remand for the additional evidence to be considered by the AOJ is not warranted.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is as likely as not related to his active service.

2.  The Veteran's tinnitus is as likely as not related to his active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable grants herein, which grants entitlement to service connection for a bilateral hearing loss and tinnitus, further discussion as to compliance with VA's duties to notify and assist, to include pursuant to Bryant v. Shinseki, 23 Vet App 488 (2010), with respect to these claims are rendered moot.  Additionally, the Board observes that the grant of these claims renders moot lack of compliance, if any exists, with any prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); see Fountain v. McDonald, 27 Vet. App. 258 (2015).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of his service.  During his September 2009 VA audiological examination and in other statements, Veteran reported military noise exposure from military aircraft.  The Veteran's DD 214 documents that his military occupational specialty was Air Policeman.  As the Veteran's service treatment records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for bilateral hearing loss and tinnitus.

As noted above, the Veteran was afforded a VA audiological examination in September 2009.  Audiometric testing revealed that the Veteran has bilateral hearing loss disability for VA purposes.  The VA examiner also diagnosed tinnitus.  See 38 C.F.R. § 3.385.  Thus, the current disability element of both claims is established by the evidence.  The question remaining for consideration is whether the Veteran's current disabilities of hearing loss and tinnitus are related to the in-service noise exposure.

As to the origin of the Veteran's bilateral hearing loss and tinnitus, the September 2009 VA examiner opined the Veteran's tinnitus was not likely related to military noise exposure due to the clinical findings of essentially excellent clinically normal hearing sensitivity bilaterally at military discharge and that only seldom does noise cause permanent tinnitus without also causing hearing loss.  The September 2009 VA examiner opined the Veteran exhibited normal hearing at military discharge, therefore, it was less than likely as not the Veteran had hearing loss or tinnitus related military noise exposure.  

The September 2009 VA examiner's opinions tend to weigh against the claims; however, the examiner did not address the Veteran's recollection that his bilateral hearing loss and tinnitus first onset during service and have continued since service.  Notably, although the September 2009 VA examination report noted the Veteran's tinnitus onset 5 to 10 years ago, the Veteran disputed such in an August 2010 response and wrote that his tinnitus onset maybe 20 years or more ago.  Additionally, in October 2015 testimony, the Veteran reported his hearing difficulty began during service, although he did not clearly testify his tinnitus onset during service.  Nonetheless, the Veteran in his June 2011 application for benefits, reported his hearing loss and tinnitus each onset in 1963.  Moreover, in a June 2013 statement, the Veteran's former spouse reported his suffered from hearing loss shortly after service.  

The Veteran is competent to testify as to observable symptoms such as hearing difficulty and ringing in the ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's statements regarding the onset of his symptoms pertaining to his hearing difficulty and tinnitus to be credible and they are accorded significant evidentiary weight.  Moreover, the September 2009 VA examiner based her opinion on the fact that the Veteran's hearing was normal upon discharge.  However, the United States Court of Appeals for Veterans Claims has held that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Furthermore, several medical examiners opined the Veteran's bilateral hearing loss and tinnitus were related to noise exposure during service.  

In November 2012, audiologist L. J. Curcio, Au.D., opined the type of noise exposure the Veteran experienced during his military was impulse noise and explained impulse noise refers to a short duration sound characterized by a shock wave having an instantaneous rise time.  Audiologist Curcio stated this type of noise was usually the result of a sudden release of energy such as an explosion or weapons fire and occur in the military where noise sources are weapons and under military conditions or training, impulses usually occur in a relatively quiet background.  Audiologist Curcio opined it was highly likely that Veteran's bilateral hearing loss and bilateral tinnitus can be attributed to noise exposure while he served in the US Air Force.  This opinion and rationale was reiterated by two letters authored by D. J. Handzo, DO, dated in December 2014 and October 2015.  

Additionally, in a June 2013 medical letter Dr. Dzul reported, in part, that the Veteran's hearing loss and tinnitus dated back to his years in the military and that in his civilian life he had worked in insurance sales without exposure to loud noise nor had he used firearms.  Dr. Dzul stated it was highly likely that the Veteran's hearing loss and tinnitus could be attributed to noise exposure while he served in the military.  Thus, the Veteran's credible statements, combined with his private medical evidence regarding his disabilities, are sufficient to outweigh the opinion of the September 2009 VA examiner.

At the least, this evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss and tinnitus are etiologically related to noise exposure in service.  When resolving doubt in the Veteran's favor, the Board finds that the two disabilities are in fact related to service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


